--------------------------------------------------------------------------------

Exhibit 10.22



CICERO, INC.


2007 EMPLOYEE  STOCK OPTION PLAN

 

--------------------------------------------------------------------------------


 
Exhibit 10.22

TABLE OF CONTENTS





   
Page
ARTICLE I.
PURPOSE
1
     
ARTICLE II.
DEFINITIONS
1
     
ARTICLE III.
ADMINISTRATION
3
     
ARTICLE IV.
SHARE AND OTHER LIMITATIONS
5
     
ARTICLE V.
ELIGIBILITY
6
     
ARTICLE VI.
STOCK OPTION GRANTS
6
     
ARTICLE VII.
NON-TRANSFERABILITY
9
     
ARTICLE VIII.
CHANGE IN CONTROL PROVISIONS
9
     
ARTICLE IX.
TERMINATION OR AMENDMENT OF PLAN
11
     
ARTICLE X.
UNFUNDED PLAN
11
     
ARTICLE XI.
GENERAL PROVISIONS
11
     
ARTICLE XII.
EFFECTIVE DATE OF PLAN
13
     
ARTICLE XIII.
TERM OF PLAN
13
     
ARTICLE XIV.
NAME OF PLAN
13



 

--------------------------------------------------------------------------------


 
Exhibit 10.22
 
 
CICERO, INC.


2007 EMPLOYEE  STOCK OPTION PLAN




ARTICLE I


PURPOSE


The purpose of this Cicero, Inc. 2007 Employee Stock Option Plan (the “Plan”) is
to enhance the profitability and value of Cicero, Inc. (the “Company”) for the
benefit of its shareholders by enabling the Company to offer certain employees
and Consultants (as defined herein) of the Company and its Subsidiaries (as
defined herein) and non-employee directors of the Company stock based incentives
in the Company, thereby creating a means to raise the level of stock ownership
by employees, Consultants and non-employee directors in order to attract, retain
and reward such individuals and strengthen the mutuality of interests between
such individuals and the Company’s shareholders.




ARTICLE II


DEFINITIONS


For purposes of this Plan, the following terms shall have the following
meanings:


2.1.           “Board” shall mean the Board of Directors of the Company.


2.2.           “Cause” shall mean, with respect to a Participant’s Termination
of Relationship, unless otherwise determined by the Committee at grant, willful
misconduct in connection with the Participant’s employment of consultancy or
willful failure to perform his or her employment of consultancy responsibilities
in the best interests of the Company (including, without limitation, breach by
the Participant of any provision of any employment, non-disclosure,
non-competition or other similar agreement between the Participant and the
Company), as determined by the Committee, which determination shall be final,
conclusive and binding.  With respect to a Participant’s Termination of
Directorship, Cause shall mean any act or failure to act that constitutes
“cause” for removal of a director under applicable New Jersey law.


2.3.           “Change in Control” shall have the meaning set forth in Article
VIII.


2.4.           “Code” shall mean the Internal Revenue Code of 1986, as
amended.  Any reference to any section of the Code shall also be a reference to
any successor provision.


2.5.           “Committee” shall mean a committee of the Board appointed from
time to time by the Board, which Committee shall be intended to consist of three
or more directors who are non-employee directors as defined in Rule 16b-3 (as
defined herein) and outside directors as defined under Section 162(m) of the
Code (as defined herein).  If for any reason the appointed Committee does not
meet the requirements of Rule 16b-3 or Section 162(m) of the Code, such
noncompliance with the requirements of Rule 16b-3 or Section 162(m) of the Code
shall not affect the validity of the awards, grants, interpretations or other
actions of the Committee.  Notwithstanding the forgoing, with respect to grants
of Options to non-employee directors and any action hereunder relating to
Options held by non-employee directors, the Committee shall mean the Board.  If
and to the extent that no Committee exists which has the authority to administer
the Plan, the functions of the Committee shall be exercised by the Board.


2.6.           “Common Stock” means the Common Stock, par value $0.001 per
share, of the Company.


2.7.           “Consultant” means any advisor or consultant to the Company or
its subsidiaries who is eligible pursuant Article V to be granted Options under
this Plan.


2.8.           “Disability” shall mean total and permanent disability, as
defined in Section 22(e)(3) of the Code.

1

--------------------------------------------------------------------------------


 
Exhibit 10.22

2.9.           “Effective Date” shall mean the effective date of the Plan as
defined in Article XII.


2.10.         “Eligible Employee” shall mean the employees of the Company and
its subsidiaries who are eligible pursuant to Article V to be granted Options
under this Plan.


2.11.         “Exchange Act” shall mean the Securities Exchange Act of 1934.


2.12.         “Fair Market Value” for purposes of this Plan, unless otherwise
required by an applicable provision of the Code or any regulations issued
thereunder, shall mean, as of any date, the last sales price reported for the
Common Stock on the applicable date (i) as reported by the principal national
securities exchange in the United States on which it is then traded, or (ii) if
not traded on any such national securities exchange, as quoted on an automated
quotation system sponsored by the National Association of Securities
Dealers.  If the Common Stock is not readily tradable on a national securities
exchange or any system sponsored by the National Association of Securities
Dealers, its Fair Market Value shall be set in good faith by the Committee.  For
purposes of the grant of any Option, the applicable date shall be the date for
which the last sales price is available at the time of the grant.


2.13.        “Good Reason” shall mean, with respect to a Participant’s
Termination of Relationship, unless otherwise determined by the Committee at
grant, a voluntary termination due to “good reason,” as the Committee, in its
sole discretion, decides to treat as a Good Reason termination.  Notwithstanding
the foregoing, with respect to a Participant’s Termination of Employment, Good
Reason shall mean, in the case where there is an employment agreement between
the Company or a Subsidiary and the Participant in effect at the time of the
grant that defines “good reason” (or words of like import), a termination that
is or would be deemed “good reason” (or words of like import) as defined under
such employment agreement at the time of grant.


2.14.        “Incentive Stock Option” shall mean any Stock Option awarded under
this Plan intended to be, and designated as, an “Incentive Stock Option” within
the meaning of Section 422 of the Code.


2.15.        “Non-Qualified Stock Option” shall mean any Stock Option awarded
under this Plan that is not an Incentive Stock Option.


2.16.        “Participant” shall mean the following persons to whom an Option
has been granted pursuant to this Plan: (i) Eligible Employees of the Company or
its Subsidiaries; (ii) Consultants of the Company or its Subsidiaries; and (iii)
non-employee directors of the Company.


2.17.        “Retirement” with respect to a Participant’s Termination of
Relationship shall mean a Termination of Relationship without Cause from the
Company and/or a Subsidiary by a Participant who has attained (i) at least the
age of sixty-five (65) or (ii) such earlier date after age fifty-five (55) as
approved by the Committee with regard to such Participant.  With respect to a
Participant’s Termination of Directorship, Retirement shall mean the failure to
stand for reelection or the failure to be reelected after a Participant has
attained the age of sixty-five (65).


2.18.        “Rule 16b-3” shall mean Rule 16b-3 under Section 16(b) of the
Exchange Act as then in effect or any successor provision.


2.19.        “Section 162(m) of the Code” shall mean the exception for
performance based compensation under Section 162(m) of the Code and any Treasury
regulations thereunder.


2.20.        “Stock Options” or “Option” shall mean any option to purchase
shares of Common Stock granted to Eligible Employees, Consultants or
non-employee directors pursuant to Article VI.


2.21.        “Subsidiary” shall mean any corporation that is defined as a
subsidiary corporation in Section 424(f) of the Code.


2.22.        “Ten Percent Shareholder” shall meant a person owning Common Stock
of the Company possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company as defined in Section 422 of
the Code.

2

--------------------------------------------------------------------------------


 
Exhibit 10.22

2.23.        “Termination of Consultancy” shall mean (i) an individual is no
longer acting as a Consultant to the Company or a Subsidiary or (ii) when an
entity which is retaining a Participant as a Consultant ceases to be a
Subsidiary, unless the Participant thereupon is retained as a Consultant by the
Company or another Subsidiary.


2.24.        “Termination of Directorship” shall mean, with respect to a
non-employee director, that the non-employee director has ceased to be a
director of the Company for any reason.


2.25.        “Termination of Employment” shall mean (i) a termination of service
(for reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Subsidiaries or (ii) when an
entity which is employing a Participant ceases to be a Subsidiary, unless the
Participant thereupon becomes employed by the Company or another Subsidiary.


2.26.        “Termination of Relationship” shall mean a Termination of
Employment or a Termination of Consultancy, as applicable.


2.27.        “Transfer” or “Transferred” shall mean anticipate, alienate,
attach, sell, assign, pledge, encumber, charge or otherwise transfer.

 
2.28.        “Withholding Election” shall have the meaning set forth in Section
11.4.




ARTICLE III


ADMINISTRATION




3.1.           The Committee.  The Plan shall be administered and interpreted by
the Committee.


3.2.           Awards.  The Committee shall have full authority to grant Stock
Options, pursuant to the terms of this Plan.  In particular, the Committee shall
have the authority:


(a)            to select the Eligible Employees, Consultants and non-employee
directors to whom Stock Options may from time to time be granted hereunder;


(b)            to determine whether and to what extent Stock Options are to be
granted hereunder to one or more Eligible Employees, Consultants or non-employee
directors;


(c)            to determine, in accordance with the terms of the Plan, the
number of shares of Common Stock to be covered by each Stock Option granted to
an Eligible Employee, Consultant or non-employee director;


(d)            to determine the terms and conditions, not inconsistent with the
terms of this Plan, of any Stock Options granted hereunder to an Eligible
Employee, Consultant or non-employee director (including, but not limited to,
the share price, any restriction or limitation, any vesting schedule or
acceleration thereof, or any forfeiture restrictions or waiver thereof, and the
share of Common Stock relating thereto, based on such factors, if any, as the
Committee shall determine, in its sole discretion);


(e)            to determine whether and under what circumstances a Stock Option
may be settled in cash and/or Common Stock under Subsection 6.3(d);
 
(f)            to determine whether to require Eligible Employees, Consultants,
and non-employee directors, as a condition of the granting of any Option, to not
sell or otherwise dispose of shares acquired pursuant to the exercise of an
Option for a period of time as determined by the Committee, in its sole
discretion, following the date of the acquisition of such Option.

3

--------------------------------------------------------------------------------


 
Exhibit 10.22

3.3.           Guidelines.  Subject to Article IX hereof, the Committee shall
have the authority to:


(a)            adopt, alter and repeal such administrative rules, guidelines and
practices governing this Plan and perform all acts, including the delegation of
its administrative responsibilities, as it shall, from time to time, deem
advisable;


(b)            construe and interpret the terms and provisions of this Plan and
any Option granted under this Plan (and any agreements relating thereto); and


(c)            otherwise supervise the administration of this Plan.


The Committee may correct any defect, supply any omission or reconcile any
inconsistency in this Plan or in any agreement relating thereto in the manner
and to the extent it shall deem necessary to carry this Plan into effect, but
only to the extent any such action would be permitted under the applicable
provisions of Rule 16b-3 (if any) and the applicable provisions of Section
162(m) of the Code (if any).  The Committee may adopt special guidelines and
provisions for persons who are residing in, or subject to, the taxes of,
countries other than the United States to comply with applicable tax and
securities laws.  If and solely to the extent applicable, this Plan is intended
to comply with Rule 16b-3 and Section 162(m) of the Code and shall be limited,
construed and interpreted in a manner so as to comply therewith.


3.4.            Decisions Final.  Any decision, interpretation or other action
made or taken in good faith by or at the direction of the Company, the Board or
the Committee (or any of its members) arising out of or in connection with the
Plan shall be within the absolute discretion of all and each of them, as the
case may be, and shall be final, conclusive and binding on the Company and all
employees, directors, consultants and Participants and their respective heirs,
executors, administrators successors and assigns.


3.5.            Reliance on Counsel.  The Company, the Board or the Committee
may consult with legal counsel, who may be counsel for the Company or other
counsel, with respect to its obligations or duties hereunder, or with respect to
any action or proceeding or any question of law, and shall not be liable with
respect to any action taken or omitted by it in good faith pursuant to the
advice of such counsel.


3.6.            Procedures.  If the Committee is appointed, the Board shall
designate one of the member of the Committee as chairman and the Committee shall
hold meetings, subject to the Bylaws of the Company, at such times and places as
it shall deem advisable.  A majority of the Committee members shall constitute a
quorum.  All determinations of the Committee shall be made by a majority of its
members.  Any decision or determination reduced to writing and singed by all
Committee members in accordance with the Bylaws of the Company shall be fully
effective as if it had been made by a vote at a meeting duly called and
held.  The Committee shall keep minutes of its meetings and shall make such
rules and regulations for the conduct of its business as it shall deem
advisable.


3.7.            Designation of Advisors – Liability.


(a)            The Committee may designate officers of the Company and
professional advisors to assist the Committee in the administration of the Plan
and may grant authority to employees to execute agreements or other documents on
behalf of the Committee.


 (b)            The Committee may employ such legal counsel, consultants and
agents as it may deem desirable for the administration of the Plan and may rely
upon any opinion received from any such counsel or consultant and any
computation received from such consultant or agent.  Expenses incurred by the
Committee or Board in the engagement of any such counsel, consultant or agent
shall be paid by the Company.  The Committee, its members and any person
designated pursuant to paragraph 3.7.1 above shall not be liable for any action
or determination made in good faith with respect to the Plan.  To the maximum
extent permitted by applicable law, no officer or former officer of the Company
or member or former member of the Committee or the Board shall be liable of any
action or determination made in good faith with respect to the Plan or any Stock
Option granted under it.  To the maximum extent permitted by applicable law and
the Certificate of Incorporation and Bylaws of the Company and to the extent not
covered by insurance, each officer or former officer and member and former
member of the Committee or the Board shall be indemnified and held harmless by
the Company against any cost or expense (including reasonable fees of counsel
reasonably acceptable to the Company) or liability (including any sum paid in
settlement of a claim with the approval of the Company), and advanced amounts
necessary to pay the foregoing at the earliest time and to the fullest extent
permitted, arising out of any act or omission to act in connection with the
Plan, except to the extent arising out of such officer’s or former officer’s,
member’s or former member’s own fraud or bad faith.  Such indemnification shall
be in addition to any rights of indemnification the officers, directors or
members or former officers, director or members may have under applicable law or
under the Certificate of Incorporation or Bylaws of the Company or
Subsidiary.  Notwithstanding anything else herein, this indemnification will not
apply to the actions or determinations made by an individual with regard to
Stock Options granted to him or her under this Plan.

4

--------------------------------------------------------------------------------


 
Exhibit 10.22

ARTICLE IV


SHARE AND OTHER LIMITATIONS


4.1.            Shares.


(a)            General Limitation.  The aggregate number of shares of Common
Stock which may be issued under this Plan with respect to which Stock Options
may be granted shall not exceed 4,500,000 shares (subject to increase or
decrease pursuant to Section 4.2) which may be either authorized and unissued
Common Stock or Common Stock held or acquired for the treasury of the
Company.  If any Stock Option granted under this Plan expires, terminates or is
cancelled for any reason without having been exercised in full or the Company
repurchases any Stock Option pursuant to Section 6.3(f), the number of shares of
Common Stock underlying the repurchased Option, and/or the number of shares of
Common Stock underlying any unexercised Option shall again be available for the
purposes of Options under the Plan.


(b)            Individual Participant Limitations.  The maximum number of shares
of Common Stock subject to any Option which may be granted under this Plan to
each Participant shall not exceed 1,000,000 shares (subject to any increase or
decrease pursuant to Section 4.2) during any fiscal year of the Company.


4.2.            Changes.


(a)            The existence of the Plan and the Options granted hereunder shall
not affect in any way the right or power of the Board or the shareholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company or any Subsidiary, any issue of bonds, debentures,
preferred or prior preference stock ahead of or affecting Common Stock, the
dissolution or liquidation of the Company or any Subsidiary, any sale or
transfer of all or part of the assets or business or any other corporate act of
proceeding.


(b)            In the event of any such change in the capital structure or
business of the Company by reason of any stock dividend or distribution, stock
split or reverse stock split, recapitalization, reorganization, merger,
consolidation, split-up, combination or exchange of shares, distribution with
respect to its outstanding Common Stock or capital stock other than Common
Stock, sale or transfer of all or part of the assets or business,
reclassification of its capital stock, or any similar changes affecting the
Company’s capital structure or business and the Committee determines an
adjustment is appropriate under the Plan, the number and kind of shares or other
property (including cash) to be issued upon exercise of an outstanding Option
and the purchase price thereof shall be appropriately adjusted consistent with
such change in such manner as the Committee may deem equitable to prevent
substantial dilution or enlargement of the rights granted to, or available for,
Participants under this Plan or as otherwise necessary to reflect the change,
and, any such adjustment determined by the Committee shall be final, conclusive
and binding on the Company and all Participants and employees and their
respective heirs, executors, administrators, successors and assigns.

5

--------------------------------------------------------------------------------


 
Exhibit 10.22

(c)            Fractional Shares of Common Stock resulting from any adjustment
in Options pursuant to this Article IV shall be aggregated until, and eliminated
at, the time of exercise by rounding down from fractions less than one-half
(1/2) and rounding up for fractions equal to or greater than one-half (1/2).  No
cash settlements shall be made with respect to fractional shares eliminated by
rounding.  Notice of any adjustment shall be given by the Committee to each
Participant whose Option has been adjusted and such adjustment (whether or not
such notice is given) shall be effective and binding for all purposes of the
Plan.


(d)            In the event of a merger or consolidation in which the Company is
not the surviving entity or in the event of any transaction that results in the
acquisition of all or substantially all of the Company’s outstanding Common
Stock by a single person or entity or by a group of persons or entities acting
in concert, or in the event of the sale or transfer of all or substantially all
of the Company’s assets (all of the foregoing being referred to as “Acquisition
Events”), then the Committee may, in its sole discretion, terminate all
outstanding Options of Eligible Employees, Consultants and non-employee
directors, effective as of the date of the Acquisition Event, by delivering
notice of termination to each such Participant at least twenty (20) days prior
to the date of consummation of the Acquisition Event; provided, however, that
during the period from the date on which such notice of termination is delivered
to the consummation of the Acquisition Event, , each such Participant shall have
the right to exercise in full all of his or her Options that are outstanding
(without regard to exercisability otherwise contained in the Option Agreement)
but contingent on occurrence of the Acquisition Event, and provided that if the
Acquisition Event does not take place within the specified period after giving
such notice for any reason whatsoever, the notice and exercise shall be null and
void.


If the Acquisition Event occurs, to the extent the Committee does not terminate
the outstanding Options pursuant to this Section 4.2(d), then the provisions of
Section 4.2(b) shall apply.




ARTICLE V


ELIGIBILITY


All employees and Consultants of the Company and its subsidiaries and all
non-employee directors of the Company are eligible to be granted Stock Options
under this Plan.  Eligibility under this Plan may be determined by the Committee
in its sole discretion.




ARTICLE VI


STOCK OPTION GRANTS


6.1.            Options.  Each Stock Option granted hereunder shall be one of
two types: (i) an Incentive Stock Option intended to satisfy the requirements of
Section 422 of the Code; or (ii) a Non-Qualified Stock Option.


6.2.            Grants.  The Committee shall have the authority to grant to any
Eligible Employee one or more Incentive Stock Options, Non-Qualified Stock
Options or both types of Stock Options.  The Committee shall have the authority
to grant to any Consultants one or more Non-Qualified Stock Options.  The Board
shall have the authority to grant to any non-employee director one or more
Non-Qualified Stock Options.  To the extent that any Stock Option does not
qualify as an Incentive Stock Option (whether because of its provisions or the
time or manner of its exercise or otherwise), such Stock Option or the portion
thereof which does not qualify, shall constitute a separate Non-Qualified Stock
Option.


6.3.            Terms of Options.  Options granted under this Plan shall be
subject to the following terms and conditions, and shall be in such form and
contain such additional terms and conditions, not inconsistent with the terms of
this Plan, as the Committee shall deem desirable:


 (a)            Option Price.  The option price per share of Common Stock
purchasable under an Incentive Stock Option shall be determined by the Committee
at the time of grant but shall not be less than 100% of the Fair Market Value of
the share of Common Stock at the time of grant; provided, however, if an
Incentive Stock Option is granted to a Ten Percent Shareholder, the purchase
price shall be no less than 110% of the Fair Market Value of the Common
Stock.  The purchase price of shares of Common Stock subject to Non-Qualified
Stock Options shall be determined by the Committee.

6

--------------------------------------------------------------------------------


 
Exhibit 10.22

(b)            Option Term.  The term of each Stock Option shall be fixed by the
Committee, but no Stock Option shall be exercisable more than ten (10) years
after the date the Option is granted; provided, however, that the term of an
Incentive Stock Option granted to a Ten Percent Shareholder may not exceed five
(5) years.


(c)            Exercisability.  Stock Options shall be exercisable at such time
or times and subject to such terms and conditions as shall be determined by the
Committee at grant.  If the Committee provides, in its sole discretion, that any
Stock Option is exercisable subject to certain limitations (including, without
limitation, that it is exercisable only in installments or within certain time
periods), the Committee may waive such limitations on the exercisability  at any
time at or after the grant date in whole or in part (including, without
limitation, that the Committee may waive the installment exercise provisions or
accelerate the time which Options may be exercised), based on such factors, if
any, as the Committee shall determine, in its sole discretion.


(d)           Method of Exercise.  Subject to whatever installment exercise and
waiting period provisions apply under 6.3(c) above, Stock Options may be
exercised in whole or in part at any time during the Option term, by giving
written notice of exercise to the Company specifying the number of shares to be
purchased.  Such notice shall be accompanied by payment in full of the purchase
price in such form, or other arrangement for the satisfaction of the purchase
price, as the Committee may accept.  If and to the extent determined by the
Committee in its sole discretion at or after the grant, payment in full or in
part may also be made in the form of Common Stock withheld from the shares to be
received on the exercise of the Stock Option hereunder or Common Stock owned by
the Participant (and for which the Participant has good title, free and clear or
all liens and encumbrances) based on the Fair Market Value of the Common Stock
on the payment date as determined by the Committee.  No shares of Common Stock
shall be issued until payment, as provided herein, therefore has been made or
provided for and the Participant shall have none of the rights of a holders of
shares of Common Stock until such shares of Common Stock have been issued.


(e)            Incentive Stock Option Limitations.  To the extent that the
aggregate Fair Market value (determined as of the time of grant) of the Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by an Eligible Employee during any calendar year under the Plan
and/or other stock option plan of the Company or any Subsidiary or parent
corporation (within the meaning of Section 424(e) of the Code) exceeds $100,000,
such Options shall be treated as Options which are not Incentive Stock Options.


Should the foregoing provision not be necessary in order for the Stock Options
to qualify as Incentive Stock Options, or should any additional provisions be
required, the Committee may amend the Plan accordingly, without the necessity of
obtaining the approval of the shareholders of the Company.


(f)            Buy Out and Settlement Provisions.  The Committee may at any time
on behalf of the Company offer to buy out an Option previously granted, based on
such terms and conditions as the Committee shall establish and communicate to
the Participant at the time that such offer is made.


(g)            Form, Modification, Extension and Renewal of Options.  Subject to
the terms and conditions and within the limitations of the Plan, an Option shall
be evidenced by such form of agreement or grant as approved by the Committee,
and the Committee may modify, extend or renew outstanding Options granted under
the Plan (provided that the rights of a Participant are not reduced without his
consent), or accept the surrender of outstanding Options (up to the extent not
theretofore exercised) and authorize the granting of new Options in substitution
thereof (to the extent not theretofore exercised).


(h)            Other Terms and Conditions.  Options may contain such other
provisions, which shall not be inconsistent with any of the foregoing terms of
the Plan, as the Committee shall deem appropriate including, without limitation,
permitting “reloads” such that the same number of Options are granted as the
number of Options exercised, shares used to pay for the exercise price of
Options or shares used to pay withholding taxes (“Reloads”).  With respect to
Reloads, the exercise price of the new Stock Option shall be the Fair Market
Value on the date of the Reload and the term of the Stock Option shall be the
same as the remaining term of the Options that are exercised, if applicable, or
such other exercise price and term as determined by the Committee.

7

--------------------------------------------------------------------------------


 
Exhibit 10.22

6.4.           Termination of Relationship.  The following rules apply with
regard to Options upon the Termination of Relationship of a Participant:


(a)            Termination by Reason of Death.  If a Participant’s Termination
of Relationship is by reason of death, any Stock Option held by such
Participant, unless otherwise determined by the Committee at grant or, if no
rights of the Participant’s estate are reduced, thereafter, may be exercised, to
the extent exercisable at the Participant’s death, by the legal representative
of the estate, at any time within a period of one (1) year from the date of such
death, but in no event beyond the expiration of the stated term of the Stock
Option.


(b)            Termination by Reason of Disability.  If a Participant’s
Termination of Relationship is by reason of Disability, any Stock Option held by
such Participant, unless otherwise determined by the Committee at grant or, if
no rights of the Participant are reduced, thereafter, may be exercised, to the
extent exercisable at the Participant’s termination, by the Participant (or the
legal representative of the Participant’s estate if the Participant dies after
termination) at any time within a period of one (1) year from the date of such
termination, but in no event beyond the expiration of the stated term of such
Stock Option.


(c)            Termination by Reason of Retirement.  If a Participant’s
Termination of Relationship is by reason of Retirement, any Stock Option held by
such Participant, unless otherwise determined by the Committee at grant, or, if
no rights of the Participant are reduced, thereafter, shall be fully vested and
may thereafter be exercised by the Participant at any time within a period of
one (1) year from the date of such termination, but in no event beyond the
expiration of the stated term of such Stock Option; provided, however, that, if
the Participant dies within such exercise period, any unexercised Stock Option
held by such Participant shall thereafter be exercisable, to the extent to which
it was exercisable at the time of death, for a period of one (1) year (or such
other period as the Committee may specify at grant or, if no rights of
Participant’s estate are reduced, thereafter) from the date of such death, but
in no event beyond the expiration of the stated term of such Stock Option.


(d)            Involuntary Termination Without Cause or Termination for Good
Reason.  If a Participant’s Termination of Relationship is by involuntary
termination without Cause or for Good Reason, any Stock Option held by such
Participant, unless otherwise determined by the Committee at grant or, if no
rights of the Participant are reduced, thereafter, may be exercised, to the
extent exercisable at termination, by the Participant at any time within a
period of ninety (90) days from the date of such termination, but in no event
beyond the expiration of the stated term of such Stock Option.


(e)            Termination Without Good Reason.  If a Participant’s Termination
of Relationship is voluntary but without Good Reason and such Termination of
Relationship occurs prior to, or more than ninety (90) days after, the
occurrence of an event which would be grounds for Termination of Relationship by
the Company for Cause (without regard to any notice or cure period
requirements), any Stock Option held by the Participant, unless otherwise
determined by the Committee at grant or, if no rights of the Participant are
reduced, thereafter, may be exercised, to the extent exercisable at termination,
by the Participant at any time within a period of thirty (30) days from the date
of such Termination of Relationship, but in no event beyond the expiration of
the stated term of such Stock Option.


(f)            Other Termination.  Unless otherwise determined by the Committee
at grant or, if no rights of the Participant are reduced, thereafter, if a
Participant’s Termination of Relationship is for any reason other than death,
Disability, Retirement, Good Reason, involuntary termination without Cause or
voluntary termination as provided in Subsection 6.4(e) above, any Stock Option
held by such Participant shall thereupon terminate and expire as of the date of
termination, provided that (unless the Committee determines a different period
upon grant or, if no rights of the Participant are reduced, thereafter) in the
event such termination is for Cause or is a voluntary termination without Good
Reason or voluntary resignation within ninety (90) days after occurrence of an
event which would be grounds for Termination of Relationship by the Company for
Cause (without regard to any notice or cure period requirement), any Stock
Option held by Participant at the time of occurrence of the event which would be
grounds for Termination of Relationship for Cause shall be deemed to have
terminated and expired upon occurrence of the event which would be grounds for
Termination of Relationship by the Company for Cause.

8

--------------------------------------------------------------------------------


 
Exhibit 10.22

6.5.           Termination of Directorship.  The following rules apply with
regard to Options upon Termination of Directorship:


(a)            Death, Disability or Otherwise Ceasing to be a Director Other
than for Cause.  Except as otherwise determined by the Committee at grant or, if
no rights of the Participant are reduced, thereafter, upon the Termination of
Directorship, on account of Disability, death, Retirement, resignation, failure
to stand for reelection or failure to be reelected or otherwise other than as
set forth in 6.5(b) below, all outstanding Options then exercisable and not
exercised by the Participant prior to such Termination of Directorship shall
remain exercisable, to the extent exercisable at the Termination of
Directorship, by the Participant or, in the case of death, by the Participant’s
estate or by the person given authority to exercise such Options by his or her
will or by operation of law, for a one (1) year period commencing on the date of
the Termination of Directorship, provided that such one (1) year period shall
not extend beyond the expiration of the stated term of such Options.


(b)            Cause.  Upon removal, failure to stand for reelection or failure
to be re-nominated for Cause, or if the Company obtains or discovers information
after Termination of Directorship that such Participant had engaged in conduct
that would have justified a removal for Cause during such directorship, all
outstanding Options of such Participant shall immediately terminate and shall be
null and void.


(c)            Cancellation of Options.  No Options that were not exercisable
during the period such person serves as a director shall thereafter become
exercisable upon a Termination of Directorship for any reason or no reason
whatsoever, and such Options shall terminate and become null and void upon
Termination of Directorship.




ARTICLE VII


NON-TRANSFERABILITY


No Stock Option shall be Transferable by the Participant otherwise than by will
or by the laws of descent and distribution.  All Stock Options shall be
exercisable, during the Participant’s lifetime, only by the Participant.  No
Stock Option shall, except as otherwise specifically provided by law or herein,
be Transferable  in any manner, and any attempt to Transfer any such Option
shall be void, and no such Option shall in any manner be liable for or subject
to the debts, contracts, liabilities, engagements or torts of any person who
shall be entitled to such Option, nor shall it be subject to attachment or legal
process for or against such person.


ARTICLE VIII


CHANGE IN CONTROL PROVISIONS


8.1            Benefits.  In the event of a Change in Control of the Company (as
defined below), except as otherwise provided by the Committee upon the grant of
an Option, the Participant shall be entitled to the following benefits:


(a)            Subject to paragraph (b) below, all outstanding Options of the
Participants granted prior to the Change in Control shall be fully vested and
immediately exercisable in their entirety.  The Committee, in its sole
discretion, may provide for the purchase of any such Stock Options by the
Company for an amount of cash equal to the excess of the Change in Control price
(as defined below) of the shares of Common Stock covered by the Stock Options,
over the aggregate exercise price of such Stock Options.  For purposes of this
Section 8.1, Change in Control price shall mean the higher of (i) the highest
price per share of Common Stock paid  in any transaction related to the Change
in Control of the Company or (ii) the highest Fair Market Value per share of
Common Stock at any time during thr sixty (60) day period preceding a Change in
Control.


(b)            Notwithstanding anything to the contrary herein, unless the
Committee provides otherwise at the time an Option is granted to an Eligible
Employee or Consultant hereunder or thereafter, no acceleration of
exercisability shall occur with respect to such Option if the Committee
reasonably determines in good faith, prior to the occurrence of the Change in
Control, that the Options shall be honored or assumed, or new rights substituted
therefore (each such honored, assumed or substituted option hereinafter called
an “Alternative Option”), by such Participant’s employer (or the parent of such
employer), or in the case of a Consultant, by the entity (or its parent or
subsidiary) which retains the Consultant, immediately following the Change in
Control, provided that any such Alternative Option must meet the following
criteria:

9

--------------------------------------------------------------------------------


 
Exhibit 10.22

(i)           the Alternative Option must be based on stock which is traded on
an established securities market, or which will be traded within thirty (30)
days of the Change in Control;


(ii)          the Alternative Option must provide such Participant with rights
and entitlements substantially equivalent to or better then the rights, terms
and conditions applicable under such Option, including, but not limited to, an
identical or better exercise schedule; and


(iii)         the Alternative Option must have economic value substantially
equivalent to the value of such Option (determined at the time of the Change in
Control).


For purposes of Incentive Stock Options, any assumed or substituted Option shall
comply with the requirements of Treasury regulation §1.425-1 (and any amendment
thereto).


8.2            Change in Control.  A Change in Control shall be deemed to have
occurred:


(a)            upon any “person” as such term is used in Section 13(d) and 14(d)
of the Exchange Act (other than the Company, any trustee or other fiduciary
holding securities under any employee benefit plan of the Company, any company
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership in Common Stock of the
Company), becoming the owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
securities (including, without limitation, securities owned at the time of any
increase in ownership);


(b)            upon a merger or consolidation of the Company with any other
corporation other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more then fifty percent (50%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or


(c)            upon the shareholders’ of the Company approval of a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets other than
the sale of all or substantially all of the assets of the Company to a person or
persons who beneficially own, directly or indirectly, at least fifty percent
(50%)  or more of the combined voting power of the outstanding voting securities
of the Company at the time of the sale.

10

--------------------------------------------------------------------------------


 
Exhibit 10.22

ARTICLE IX


TERMINATION OR AMENDMENT OF PLAN


9.1           Termination or Amendment.  Notwithstanding any other provisions of
this Plan, the Board may at any time, and from time to time, amend, in whole or
in part, any or all of the provisions of the Plan, or suspend or terminate it
entirely, retroactively or otherwise; provided, however, that, unless otherwise
required by law or specifically provided herein, the rights of a Participant
with respect to the Options granted prior to such amendment, suspension or
termination, may not be impaired without the consent of the Participant and,
provided further, without the approval of the shareholders of the Company, if
and to the extent required by the applicable provisions of Rule 16b-3 or under
the applicable provisions of Section 162(m) of the Code or, with regard to
Incentive Stock Options, Section 422 of the Code, no amendment may be made which
would: (i) increase the maximum individual Participant limitations under Section
4.1(b); (ii) change the classification of employees eligible to receive Options
under this Plan; (iii) extend the maximum option period under Section 6.3; or
(iv) require shareholder approval in order for the Plan to continue to comply
with the applicable provisions, if any, of Section 162(m) of the Code or, with
regards to Incentive Stock Options, Section 422 of the Code.  In no event may
the Plan be amended without the approval of the shareholders of the Company  in
accordance with applicable law or other requirements to increase the aggregate
number of shares of Common Stock that may be issued under the Plan or to make
any other amendment that would require shareholder approval under the rules of
any exchange or system on which the Company’s securities are listed or traded at
the request of the Company.


The Committee may amend the terms of any Option theretofore granted,
prospectively or retroactively, but, subject to Article IV above or as otherwise
specifically provided herein, no such amendment or other action by the Committee
shall impair the rights of any holder without the holder’s consent.




ARTICLE X


UNFUNDED PLAN


10.1.         Unfunded Status if Plan.  This Plan is intended to constitute an
“unfunded” plan for incentive compensation.  With respect to any payments as to
which a Participant has a fixed and vested interest but which are not yet made
to a Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company.




ARTICLE XI


GENERAL PROVISIONS


11.1.         Legend.  The Committee may require each person receiving shares of
Common Stock pursuant to the exercise of a Stock Option under the Plan to
represent to and agree with the Company in writing that the Participant is
acquiring the shares without a view to distribution thereof.  In addition to any
legend required by this Plan, the certificates for such shares may include any
legend which the Committee deems appropriate to reflect any restrictions on
Transfer.


All certificates for shares of Common Stock delivered under the Plan shall be
subject to such stock transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations and other requirement of the
Securities and Exchange Commission, any stock exchange upon which the Common
Stock is then listed or any national securities association system upon whose
system the Common Stock is then quoted, any applicable federal or state
securities law, and any applicable corporate law, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

11

--------------------------------------------------------------------------------


 
Exhibit 10.22

11.2.         Other Plans.  Nothing contained in this Plan shall prevent the
Board from adopting other or additional compensation arrangements, subject to
shareholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.


11.3.         No Rights to Employment/Consultancy/Directorship.  Neither this
Plan nor the grant of any Option hereunder shall give any Participant or other
individual any right with respect to continuance of employment or consultancy by
the Company or any Subsidiary, nor shall there be a limitation in any way on the
right of the Company or any Subsidiary by which an employee is employed or if a
consultant, retained, to terminate his employment or consultancy at any
time.  Neither this Plan nor the grant of any Option hereunder shall impose any
obligation on the Company to retain any Participant as a director, nor shall it
impose on the part of any Participant any obligation to remain as a director of
the Company.


11.4.         Withholding of Taxes.  The Company shall have the right, if
necessary or desirable (as determined by the Company), to deduct from any
payment to be made to a Participant, or to otherwise require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of, any Federal, state or local taxes
required by law to be withheld.


The Committee may permit any such withholding obligation with regard to any
Participant to be satisfied by reducing the number of shares of Common Stock
otherwise deliverable or by delivering shares of Common Stock already
owned.  Any fraction of a share of Common Stock required to satisfy such tax
obligations shall be disregarded and the amount due shall be paid instead of
cash by the Participant.


11.5.         Listing and Other Conditions.


(a)            As long as the Common Stock is listed on a national securities
exchange or system sponsored by a national securities association, the issue of
any shares of Common Stock pursuant to the exercise of an Option shall be
conditioned upon such shares being listed on such exchange or system.  The
Company shall have no obligation to issue such shares unless and until such
shares are so listed, and the right to exercise any Option with respect to such
shares shall be conditioned upon such listing and shall be suspended until such
listing has been effected.


(b)            If at any time counsel to the Company shall be of the opinion
that any sale or delivery of shares of Common Stock pursuant to the exercise of
an Option is or may in the circumstances be unlawful or result in the imposition
of excise taxes on the Company under the statutes, rules or regulations of any
applicable jurisdiction, the Company shall have no obligation to make such sale
or delivery, or to make any application of to effect or to maintain any
qualification or registration under the Securities Act of 1933, as amended, or
otherwise with respect to the shares of Common Stock, and the right to exercise
any Option shall be suspended until, in the opinion of said counsel, such sale
or delivery shall be lawful or will not result in the imposition of excise taxes
on the Company.


(c)            Upon termination of any period of suspension under this Section
11.5, any Option affected by such suspension which shall not have expired or
terminated shall be reinstated as to all shares available before suspension and
as to shares which would otherwise have become available during the period of
such suspension, but no such suspension shall extend the term of any Option.


11.6.         Governing Law.  This Plan shall be governed and constructed in
accordance with the laws of the State of New Jersey (regardless of the law that
might otherwise govern under applicable New Jersey principals of conflicts of
laws).


11.7.         Construction.  Wherever any words are used in this Plan in the
masculine gender they shall be construed as though they were also used in the
feminine gender in all cases where they would so apply, and wherever any words
are used herein in the singular form they shall be construed as though they were
also used in the plural form in all cases where they would so apply.

12

--------------------------------------------------------------------------------


 
Exhibit 10.22

11.8.         Other Benefits.  No Stock Option granted under this Plan shall be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company or its Subsidiaries nor affect any benefits under any other
benefit plan now or subsequently in effect under which the availability or
amount of benefits is related to the level of compensation.


11.9.         Costs.  The Company shall bear all expenses included in the
administering this Plan, including expenses of issuing Common Stock pursuant to
the exercise of any Options hereunder.


11.10.       No Right to Same Benefits.  The provisions of Options need not be
the same with respect to each Participant, and such Options to individual
Participants need not be the same in subsequent years.


11.11.       Death/Disability.  The Committee may in its discretion require the
transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of a Participant’s death) or such other evidence as the Committee deems
necessary to establish the validity of the transfer of an Option.  The Committee
may also require the agreement of the transferee to be bound by all of the terms
and conditions of the Plan.


11.12.       Section 16(b) of the Exchange Act.  All elections and transactions
under the Plan by persons subject to Section 16 of the Exchange Act involving
shares of Common Stock are intended to comply with any applicable exemptive
condition under Rule 16b-3.  To the extent applicable, the Committee may
establish and adopt written administrative guidelines, designated to facilitate
compliance with Section 16(b) of the Exchange Act, as it may deem necessary or
proper for the administration and operation of the Plan and the transaction of
business thereunder.  For purposes of this paragraph, the Company shall be
deemed publicly held when and if the Company has a class of common equity
securities registered under Section 12 of the Exchange Act.


11.13.       Severability of Provisions.  If any provision of the Plan shall be
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.


11.14.       Headings and Captions.  The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan and shall not be employed in the construction of the Plan.




ARTICLE XII


EFFECTIVE DATE OF PLAN


The Plan shall take effect upon adoption by the Board, but the Plan (and any
grants of Options made prior to the shareholder approval mentioned herein) shall
be subject to the requisite approval of the shareholders of the Company.  In the
absence of such approval, such Options shall be null and void.




ARTICLE XIII


TERM OF PLAN


No Stock Option shall be granted pursuant to the Plan on or after the tenth
anniversary of the earlier of the date the Plan is adopted or the date of
shareholder approval, but Options granted prior to such tenth anniversary may
extend beyond that date.




ARTICLE XIV


NAME OF PLAN


This Plan shall be known as the Cicero, Inc. 2007 Employee Stock Option Plan.
 
 
13

--------------------------------------------------------------------------------